Title: To George Washington from William Vans Murray, 1 November 1797
From: Murray, William Vans
To: Washington, George



Dear Sir,
The Hague 1 Nov. 1797.

I do myself the honour of informing You that the Peace between France & the Emperor was settled & the Treaty signed at Udina on the Seventeenth of Octr. The French Have all the limits which they have gained during the war, adjoining their territories—& Belgium expressly ceded to them—They have also all the Venetian Islands below the gulph of Lodrino in the Adriatic, as Corfu,

Zante, & in the Levant, Cephalonia Saint ⟨Maure⟩, Cerigo & other dependent islands, also Larta, Butrinto, Vonizzo & other dependencies of Venice on the continent in albania which are below the gulph of Lodrino.
The Emperor has almost all the Venetian Republic including Venice! all on the left of a line, drawn from the Tyrollese line which touches the Lake of Garda, through the middle of this lake & then with the left bank of the Adige till it almost touches the Po, & then with the Po to the sea—all to the left of this line Formerly Venetian Dominions are now the Emperor’s.
The Emperor is to indemnify the Prince, or Duke, of Modina, out of territory in the fine country of the Brisgaw.
The Emperor has Istria, & all the Venetian Dalmatia with the rights of the adriatic, & all islands above the gulph of Lodrino—Great Britain is not mentioned in the Treaty, one copy of which I have seen—It arrived last night—though the news of it reached us here on the 30th Octr.
It is perfectly unnecessary to anticipate a single remark upon the strange principles upon which this Treaty has been made—a prominent feature of which is, that The French Republic, whose theories & whose language are full of revolutions for the propagation of Republican & anti Kingly forms, has sold to a crowned head, that very country which she revolutionised, robbed, & erected into a democratical Republic, & completely organised as such, under oaths of hatred to Kings & nobles & priestcraft—This great fact, speaks more forcibly, than the pen of Mr Burke, or the eloquence of Mr Ames. Thus has ended the Revolution of Venice! The natural restlessness of the wicked & the philosophies under the real infirmities of the Venetian government produced a party ready to catch at the professed assistance of the French—By various acts sedition reached that point that invited the French to begin the quarrel with the government—the exclusive patriots joined them, contrary to the will of the majority & the well informed—France disorganised the old government by a mandate, which has since been publicly & specifically authorised & applauded by the Directory (in their note to Buonaparte this summer[)]—She erected a new government upon democratic principles—She then parcels out their Territories to her enemy—& to the new Cisalpine Republic—& retains not only all the plunder & ships of the line which she had taken as an indemnity, for her trouble in going so far to carry them Liberty; but in this final settlement, she retains

some of their islands & dependencies for Herself! & thus one nation is wiped off from the Body politic of Europe.
Portugal refused to execute the late Treaty with France or rather to ratify it—Immediately as the Treaty of Peace arrived at Paris, on the 29th—the Portuguese negociator, the Cheva[lie]r d’Araujo, was ordered to quit the Republic—and an arretè of the Directory was immediately passed commanding Buonaparte to assemble an army immediately on the coast to be called the “army of England” which will probably by detachments penetrate through Spain & attack the Kingdom of Portugal. Spain will endeavour to prevent this—but I suppose in vain—They certainly meditate an invasion both under a hope of success, & on a calculation of at least oversetting the British government, if they do not succeed in an invasion. The immense superiority of the british Fleets—the strength gained to government by the late alarm of the mutiny, their complete State of Preparation, & the late elation produced by the defeat of the Dutch fleet, on the 11th octr off the Texel, will either prevent an invasion, or a fall of the government, or success, if even a landing should be made good. In this late action, Admiral Duncan, now Lord Camperdown, took eleven ships, nine of the Line—& lost none—except a small frigate which after the action in bearing off a prize went on shore in Zealand & was lost.
In the present unfavourable appearance of the American negotiation at Paris, whatever may have been the causes of just complaint against Great Britain, it is consolatory to see her in a state which, without the trammels, may operate the benefits of an alliance in a co:operation of forces, should war unfortunately be forced upon the U.S.
By a letter of the 21 octr from Mr Marshall to me—a very short one, he says “they are not received, nor does he believe they will be”—Of course this Treaty with the emperor, by liberating an immense force, becomes a serious object to the U.S. & all its consequences will doubtless be well weighed & lead us to a vigorous & earnest preparation—Nothing Sir but force & Union under God can save us—Those will. For G.B. is invulnerable—her fleets more powerful than France Spain & Holland can equal in two years, without our aid, & a maritime force can reduce the colonies of all Europe on our side of the water. Were an embargo laid in the U.S. upon our trade to the French Spanish & indeed all colonies except those of Great Britain, the Islands would be ruined—We it is true not benefitted, except by internal safety which would be at

hazard if the French can make their islands a place of embarkation, in the predatory war which they will commence, if this negociation fail—If our produce go to any other colonies to which they have access, the French will be thus supply’d. Unfortunately for ourselves, at some future day, as this would also aggrandise Great Britain only, we might suffer from her monopoly.
I must beg your pardon for so long a letter—I should be unpardonable however were I to omit that M. La Fayette & family are recovering health fast at Ploen or near it—I this morning received a letter from him in answer to mine of August.
My friend Mr Dandridge is well—at first the climate which is excessively moist & raw disagreed with him, & he had an illness for near a month.
Mr Adams was at Hamburgh on the 26 Oct. on his way to Berlin. He marry’d a niece of Mr Thomas Johnson of Maryland at London in July.
The King of Prussia is not dead—but very ill. His son & successor will be a man of enterprise. He gains nothing yet by the Peace.
This government have just voted nine millions of Florins to fit out a fleet. Their late one was 17 of the line & 11 Frigates. They fought most gallantly but had a superiority of guns by 54. I have the honour to be with the most sincere & profound respect affectionately Dear Sir, yr mo. ob. set

W. V. Murray.

